

115 S1189 IS: Close the Revolving Door Act of 2017
U.S. Senate
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1189IN THE SENATE OF THE UNITED STATESMay 18, 2017Mr. Bennet (for himself, Mr. Gardner, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide greater controls and restrictions on revolving door lobbying.
	
		1.Short
 titleThis Act may be cited as the Close the Revolving Door Act of 2017.
		2.Lifetime ban on
			 Members of Congress from lobbying
			(a)In
 generalSection 207(e)(1) of title 18, United States Code, is amended to read as follows:
				
					(1)Members of
 CongressAny person who is a Senator, a Member of the House of Representatives, or an elected officer of the Senate or the House of Representatives and who, after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Senator, Member, or elected official seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title..
			(b)Conforming
 amendmentsSection 207(e)(2) of title 18, United States Code, is amended—
 (1)in the heading, by striking Officers and staff and inserting Staff;
 (2)by striking an elected officer of the Senate, or;
 (3)by striking leaves office or employment and inserting leaves employment; and (4)by striking former elected officer or.
				3.Congressional
 staffParagraphs (2), (3)(A), (4), (5)(A), and (6)(A) of section 207(e) of title 18, United States Code, are each amended by striking 1 year and inserting 6 years.
		4.Improved
 reporting of lobbyists’ activitiesSection 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended by adding at the end the following:
			
				(c)Joint web
				site
					(1)In
 generalThe Secretary of the Senate and the Clerk of the House of Representatives shall maintain a joint lobbyist disclosure Internet database for information required to be publicly disclosed under this Act which shall be an easily searchable Web site called lobbyists.gov with a stated goal of simplicity of usage.
					(2)Authorization
 of appropriationsThere is authorized to be appropriated to carry out this subsection $100,000 for fiscal year 2017..
		5.Lobbyist
			 revolving door to Congress
 (a)DefinitionsIn this section— (1)the term foreign principal has the meaning given that term under section 1(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b));
 (2)the terms lobbyist and lobbying contact have the meanings given such terms under section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602); and
 (3)the term registered lobbyist means a lobbyist registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.). (b)ProhibitionAny person who is a registered lobbyist or an agent of a foreign principal may not, within 6 years after that person leaves such position, be hired by a Member or committee of either House of Congress with whom the registered lobbyist or agent of a foreign principal has had substantial lobbying contact.
 (c)WaiverThis section may be waived in the Senate or the House of Representatives by the Select Committee on Ethics of the Senate or the Committee on Standards of Official Conduct of the House of Representatives, respectively, based on a compelling national need.
			(d)Substantial
 lobbying contactFor purposes of this section, in determining whether a registered lobbyist or agent of a foreign principal has had substantial lobbying contact within the applicable period of time, a Member or committee of either House of Congress shall take into consideration whether the individual's lobbying contacts have pertained to pending legislative business, or related to solicitation of an earmark or other Federal funding, particularly if such contacts included the coordination of meetings with the Member or committee, involved presentations to employees of the Member or committee, or participation in fundraising (except for the mere giving of a personal contribution). Simple social contacts with the Member or committee of either House of Congress and staff, shall not by themselves constitute substantial lobbying contacts.
			6.Reporting by
 substantial lobbying entitiesThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by inserting after section 6 the following:
			
				6A.Reporting by
				substantial lobbying entities
					(a)In
 generalA substantial lobbying entity shall file on an annual basis with the Clerk of the House of Representatives and the Secretary of the Senate a list of each employee of, individual under contract with, or individual who provides paid consulting services to the substantial lobbying entity who is—
 (1)a former Senator or a former Member of the House of Representatives; or
 (2)another covered legislative branch official who— (A)was paid not less than $100,000 in any 1 year as a covered legislative branch official;
 (B)worked for a total of not less than 4 years as a covered legislative branch official; or
 (C)had a job title at any time while employed as a covered legislative branch official that contained any of the following terms: Chief of Staff, Legislative Director, Staff Director, Counsel, Professional Staff Member, Communications Director, or Press Secretary.
							(b)Contents of
 filingThe filing required under this section shall contain a brief job description of each individual described in subsection (a) and an explanation of their work experience under subsection (a) that requires this filing.
					(c)Improved
 reporting of substantial lobbying entitiesThe joint Web site being maintained by the Secretary of the Senate and the Clerk of the House of Representatives, known as lobbyists.gov, shall include an easily searchable database entitled Substantial Lobbying Entities that includes information on all individuals described in subsection (a).
					(d)Law enforcement
 oversightThe Clerk of the House of Representatives and the Secretary of the Senate shall provide a copy of each filing under subsection (a) to the United States Attorney for the District of Columbia, to allow the United States Attorney for the District of Columbia to determine whether a substantial lobbying entity is underreporting the lobbying activities of its employees, individuals under contract, or individuals who provide paid consulting services.
					(e)Substantial
 lobbying entityIn this section, the term substantial lobbying entity means an incorporated entity that employs more than 3 registered lobbyists during a filing period..
		7.Enhanced
 penaltiesSection 7(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1606(a)) is amended by striking $200,000 and inserting $500,000.